Kinne, C. J.
I. The evidence in this case quite satisfactorily shows, that in 1856, when the land adjoining the Missouri river in Iowa was surveyed by the general government, the main channel of said river was a mile and a quarter, or more, east of its present location. Since said time there has been added to the Iowa side, the tract of land in controversy, as well as other land; embracing in all several hundred acres. Whether this land has been added in *628such a way as to be accretion, or whether it has been added by a sudden and entire change in the river, detaching this body of land from the west bank of the-river, and attaching it to what was formerly the east bank of the river, in such a way as that it is capable of identification, is the question we are called upon to determine. What will constitute accretions, is considered and determined in Coulthard v. Stevens, 84 Iowa, 245 (50 N. W. Rep. 983). The evidence in the case is in many respects in sharp conflict, and even the early settlers of the county differ much in their recollection as to how, and when this great change in the Missouri river occurred. It would serve no useful purpose to consider, in detail, the evidence of the several witnesses. Indeed, it could not be done without unduly extending this opinion. We must, therefore, state our conclusions reached, after a careful consideration of all of the evidence, and perhaps some of the reasons upon which it is based.
We think the land claimed by plaintiff is not accretion to his lots. We are of the opinion that this large body of .land, which was originally west of the Missouri river, was separated from the mainland by reason of a sudden change in the channel of the river, whereby said channel was made more than a mile-west of its location in 1856, when the government-survey was made. Cottonwood trees, some of them fifteen inches in diameter, and one two feet in diameter, are growing on this tract of land Now, it is shown by the evidence that it takes thirteen years for a cottonwood tree to reach a diameter of one foot, and about twenty-seven years to reach a diameter of two feet. If this be so, then this one tree must have been growing on this land as early as 1867. It also appears that there was a grove on a part of the land, and that a large part of the land is good, tillable land. The soil on the Davis farm is blacker than the rest. *629According to several of plaintiff’s witnesses, the river, as late as 1868, was running along the old meander line; so that this tract of land, more than a mile and a quarter wide, composed largely of good farm land, and having trees on it of all sizes, up to two feet in diameter, is claimed to have been gradually forming. It may be possible, but under the circumstances and evidence, we think it is not probable that such is the fact. As early as 1874, some of the land, which must also be accretion if plaintiff’s witnesses are correct, was occupied by settlers. It .is not likely, if this land in controversy formed gradually since the year 1868, ■or even since an earlier period, that it would be of the ■character it now is. We should in such case .expect to find the soil poor, mostly sand; nor would it be reasonable to expect to find trees of the size of some of those testified to.
II. As the case must be affirmed upon the merits, ■we do not consider appellees’ claim of former adjudication. As plaintiff failed to establish that the land claimed by him was accretion to his lots, the decree entered below was proper. — Affirmed.
Ladd, J., takes no part.